Per CURIAM. On October 11, 1995, appellant Rammie Earl Hall filed his brief pro se in his appeal from a denial of Rule 37 relief. On January 3, 1996, the State filed its brief and pointed out that Hall had failed to comply with Supreme Court Rule 4-2 (a) (6) in preparing its abstract. Hall then sought permission from this court to substitute a brief for the purpose of correcting the abstract in his brief, and permission was granted by per curiam order on January 16, 1996. On February 26, 1996, Hall filed his new brief. The State now contends that Hall not only corrected his abstract but rewrote the argument portion in his substituted brief as well and that it has no opportunity to respond to the rewrite. The State asks for permission to strike the rewritten brief completely or, alternatively, that this court only consider the original brief filed by Hall.  We agree with the State that in his substituted brief Hall corrected his abstract and rewrote his argument. Accordingly, we grant the State’s motion as it relates to the argument in the substituted brief.  With respect to the corrected abstract, we direct the Clerk of this court to replace the abstract in Hall’s original brief with the substituted abstract so that the appellant’s brief submitted to this court will contain the substituted abstract and the original argument. DUDLEY, J., not participating. Glaze, J., dissents.